Citation Nr: 0400891	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-04 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for atrial 
fibrillation.

2.  Entitlement to service connection for basal cell 
carcinoma.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1954, and from August 1960 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2000 RO decision which denied service 
connection for atrial fibrillation and basal cell carcinoma.  


FINDINGS OF FACT

1.  The veteran has atrial fibrillation which began in active 
service.  

2.  The veteran has basal cell carcinoma which began in 
active service.


CONCLUSIONS OF LAW

1.  Atrial fibrillation was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  Basal cell carcinoma was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The Board notes that the veteran has several established 
service-connected conditions, including arteriosclerotic 
heart disease and hypertension.

The veteran served on active duty in the Navy from November 
1950 to September 1954, and in the Marine Corps from August 
1960 to June 1978, at which point he retired based on over 20 
years of service.  His service medical records show that he 
was hospitalized in October 1969 after experiencing a sudden 
onset of palpitations.  He said that his heart had begun 
beating irregularly but he had no associated dyspnea or chest 
pain.  Final diagnoses included spontaneous atrial 
fibrillation; underlying cardiac disease was not found.  He 
was prescibed medication for the condition.  Subsequent 
service medical records note additional complaints of 
palpitations on occasion.  For example, in July 1971 it was 
noted the veteran had atrial fibrillation which was 
controlled by medication.  A July 1975 reenlistment 
examination commented on heart rhythm irregularities.  A 
number of service medical records note hypertension (high 
blood pressure).  The service retirement examination in March 
1978 noted the heart was abnormal on clinical evaluation, and 
the examiner reported variations in the heart sounds.  Blood 
pressure was 150/92.  A chest X-ray showed some borderline 
heart enlargement, and a repeated electrocardiogram was 
within normal limits.  Service medical records are negative 
for skin cancer during active duty.

In July 1978, the veteran was given a VA general medical 
examination.  He stated that his heart skipped a beat on a 
daily basis.  He said that when he did heavy work it skipped 
more often.  It was noted that he had a history of frequent 
episodes of auricular fibrillations and skipped beats but 
only marked bradycardia was found at the time of the 
examination.  History included hypertension under treatment.  
Besides hypertension, current diagnoses included history of 
heart condition with episodes of auricular fibrillation and 
skipped beats but not found presently, only non-specific T-
wave inversion.  

In a rating decision dated in July 1979, the RO denied 
service connection for atrial fibrillation.  The veteran did 
not appeal this decision.

Service department (military retiree) outpatient treatment 
records from 1983 and later show treatment for various skin 
conditions including actinic keratoses, with lesions on areas 
including the face, chest, and arms.  On occasion the veteran 
had excisional biopsies of skin lesions.

In November 1990, the veteran was given another VA general 
medical examination.  He reported that his heart still beat 
irregularly on occasion, particularly at bedtime.  He said 
that he was able to hear his pulse beat intermittently.  The 
examiner's diagnosis was intermittent atrial fibrillation.

Outpatient records from the 1990s show treatment of actinic 
keratosis, basal cell carcinoma, and squamous cell carcinoma 
of various areas of the skin. 

Lay statements dated in September 1999 from fellow servicemen 
are to the effect that the veteran was hospitalized for an 
irregular heart beat for several days in service in 1969.

In October 1999, the veteran filed his current application to 
reopen his claim for service connection for atrial 
fibrillation, and he also claimed service connection for 
basal cell carcinoma.

In April 2000, the veteran was given a VA heart examination.  
It was noted that he had experienced episodic palpitations 
since 1969, when he was hospitalized briefly following an 
episode of paroxysmal atrial fibrillation.  There was no 
specific documentation of his heart rhythm at that time.  It 
was indicated that he had been maintained on digoxin for many 
years.  He reported episodic palpitations since 1969, 
approximately one or two times a month.  He said that he had 
never had any syncope associated with these episodes, and 
they were not associated with shortness of breath or chest 
pain.  He indicated that he had never been placed on 
anticoagulation or other specific anti-arrhythmic therapy.  
As part of the examination, he underwent Holter monitoring 
which revealed occasional premature ventricular contractions 
and premature atrial contractions, with a minimum heart rate 
of 51 and a maximum heart rate of 90, with no evidence of 
tachy arrhythmias or brady arrhythmias.  He had experienced 
no syncope and denied congestive heart failure symptoms.  He 
reported that he remained very active and did geriatric 
aerobic exercise three times a week.  He said that he rode a 
bike approximately two miles three times a week, and had no 
chest pain or shortness of breath during these exercise 
periods.  He reported that on rare occasions when he exerted 
himself he felt a sense of chest pressure, but this was 
transient and was not associated with any of his regular 
exercise activities.  Cardiovascular examination revealed a 
regular rhythm and slight bradycardia with a rate of 50 to 
60.  There was no murmur, rub, or gallop.  There was a normal 
point of maximal impulse.  The examiner indicated that the 
exact nature of the veteran's long-standing palpitation 
history was unclear.  It was stated that he may have had an 
episode of paroxysmal atrial fibrillation on several 
occasions in the past, but there was no documentation to 
support this.  His recent Holter monitor revealed only an 
episodic premature atrial and premature ventricular 
contraction, without tachy arrhythmias or brady arrhythmias.  
Current diagnoses included hypertension, and arteriosclerotic 
heart disease secondary to hypertension.

In a letter dated in January 2001, Dr. B. Ebert stated that 
the veteran had been a patient at the dermatology clinic at 
the Naval Hospital in Jacksonville, Florida since March of 
1983.  He had been seen for pre-cancerous actinic keratosis, 
and also seen for basal cell carcinoma and squamous cell 
carcinoma.  Dr. Ebert stated that these conditions were 
developed by repeated exposure to the sun's ultraviolet rays.  
Dr. Ebert noted the veteran's active duty at various 
locations during the time from 1967 to 1977, and the veteran 
related that these locations involved extensive ultraviolet 
exposure (i.e., sun exposure).  The doctor opined that such 
service exposure most likely contributed to his risk of 
developing skin cancers.  It was noted that his medical 
records showed that biopsy results from September 1993 showed 
squamous cell carcinoma, and other records stated that basal 
cell carcinoma was removed in March 1994.  Dr. Ebert noted 
the veteran's treatment for skin problems at the clinic.  It 
was indicated that he continued to be seen at the dermatology 
clinic for ongoing treatment of his conditions.

Medical treatment records from 2002 show the veteran was 
treated for cardiovascular problems including heart disease 
and hypertension.  In February 2002, he had a fainting spell 
(syncope), underwent evaluation, and was diagnosed with 
paroxysmal atrial fibrillation (PAF).  A history of prior 
atrial fibrillation was noted.  Diagnoses in April 2002 again 
included atrial fibrillation.

In a letter dated in March 2003, Dr. G. Schmieder, a 
dermatologist at the Naval Hospital in Florida where the 
veteran was treated, noted the veteran served at various 
locations from 1967 to 1978 where he reportedly had extensive 
ultraviolet light exposure (i.e., sun exposure), without use 
of sunscreen, and while wearing short sleeves.  The doctor 
stated that such exposure was the direct cause of the 
development of skin cancer and pre-cancerous actinic 
keratosis.

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his 
claims.  Relevant medical records have been obtained.  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A.  Atrial fibrillation

The Board notes that service connection for atrial 
fibrillation was previously denied in an unappealed July 1979 
RO decision, and evidence at that time did not show the 
current existence of the condition.  Evidence submitted since 
then includes some evidence indicating the condition exists 
and may be related to service.  This evidence is new and 
material, and thus the previously denied claim is reopened 
and is to be reviewed on a de novo basis.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

The veteran had more than 20 years of active duty, from 1950 
to 1954, and from 1960 to 1978.  Service medical records show 
that in 1969 he was hospitalized and diagnosed as having 
atrial fibrillation.  He apparently continued to take 
medication for the problem during service, although later 
service records raise questions as to whether the condition 
was transitory or chronic.  A post-service VA examination in 
1978 found no current atrial fibrillation.  Later medical 
records contain a number of references to the condition, but 
mostly by history.  A 1990 VA examination included a 
diagnosis of intermittent atrial fibrillation.  A 2000 VA 
examination essentially found no current atrial fibrillation.  
However, treatment records from 2002 show findings and 
diagnosis of atrial fibrillation.

The Board notes the veteran is already service connected for 
arteriosclerotic heart disease and hypertension.  With regard 
to the pending claim for service connection for the heart 
problem of atrial fibrillation, there is medical evidence of 
the disorder during the veteran's active duty, there is 
medical evidence of a current diagnosis of the condition, and 
there is sufficient evidence of continuity of symptomatology 
(38 C.F.R. § 3.303(c)) to trace the current condition to 
service onset.  The Board finds that the current atrial 
fibrillation began during active duty.  Atrial fibrillation 
was incurred in service, and service connection is warranted.

B.  Basal cell carcinoma

The service medical records show no skin cancer during the 
veteran's 20 plus years of active duty which ended with 
retirement in 1978.  Post-service medical records first show 
the presence of actinic keratoses (precancerous skin lesions) 
in 1983, five years after service.  Later medical records 
show skin cancer including basal cell carcinoma.  A 2001 
statement by Dr. Ebert and a 2003 statement by Dr. Schmieder 
note they had treated the veteran for skin problems including 
basal cell carcinoma.  These doctors essentially opine that 
the veteran's skin cancer was due to sun exposure at various 
locations during his active military service.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The statements by the veteran's treating dermatologists 
express an opinion that there is an etiological relationship 
between sun exposure in service and basal cell carcinoma 
which appeared after service.  However, these doctors seem to 
ignore the causative effects of civilian sun exposure the 
veteran has had during his lifetime.  In all likelihood, when 
the veteran was a child he had the usual extensive sun 
exposure, including childhood episodes of sunburn.  He has 
also had considerable sun exposure as a military retiree 
residing in the "Sunshine State" of Florida; that is a 
major reason why many people retire to Florida.  Obviously 
the veteran has not lived in the shade his whole life except 
for the time spent in military service.

Despite weaknesses in the favorable opinions from the 
veteran's treating dermatologists, there is no contrary 
medical opinion.  It also might logically be said that the 
veteran's sun exposure during 20 plus years of active duty 
was a substantial factor in the development of basal cell 
carcinoma after service, even though civilian sun exposure 
also was a factor.  

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that the veteran's 
basal cell carcinoma began in service.  38 C.F.R. § 3.303(d).  
The condition was incurred in service, warranting service 
connection.


ORDER

Service connection for atrial fibrillation is granted.

Service connection for basal cell carcinoma is granted.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



